Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 22, 2009                                                                                                  Marilyn Kelly,
                                                                                                                     Chief Justice

  137761 & (45)(46)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  ALLIED PROPERTY AND CASUALTY                                                                          Diane M. Hathaway,
  INSURANCE COMPANY,                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                  SC: 137761
                                                                     COA: 277765
                                                                     Kalamazoo CC: 06-000087-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae and the
  motion to file a response are GRANTED. The application for leave to appeal the October
  16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 22, 2009                      _________________________________________
         0415                                                                   Clerk